EXHIBIT 10.8

SECOND AMENDMENT TO THE

AMENDED AND RESTATED POOLING AND SERVICING AGREEMENT

This SECOND AMENDMENT TO THE AMENDED AND RESTATED POOLING AND SERVICING
AGREEMENT, dated as of March 23, 2005 (this “Amendment”) is made among World
Financial Network National Bank (“WFN”), as Servicer; WFN Credit Company, LLC
(“WFN Credit”), as Transferor; and JPMorgan Chase Bank, N.A., a national banking
association, as Trustee (“Trustee”), of World Financial Network Credit Card
Master Trust III (the “Issuer”), to the Pooling Agreement referenced below.
Capitalized terms used and not otherwise defined in this Amendment are used as
defined in the Pooling Agreement (referenced below).

WHEREAS, the parties hereto are parties to that certain Amended and Restated
Pooling and Servicing Agreement, dated as of January 30, 1998, as amended and
restated September 28, 2001 (as amended, the “Pooling Agreement”); and

WHEREAS, the parties hereto desire to amend the Pooling Agreement as set forth
below;

NOW THEREFORE, in consideration of the premises and for other good and valuable
consideration (the receipt and sufficiency of which are hereby acknowledged),
the parties hereto agree as follows:

1. Amendments to Pooling Agreement. (a) Section 3.6(a) of the Pooling Agreement
is hereby amended in its entirety to read as follows:

“(a) On or before the 90th day following the end of each fiscal year of the
Servicer, Servicer shall cause a firm of nationally recognized independent
public accountants (who may also render other services to Servicer, the Credit
Card Originator or Transferor) to furnish a report (addressed to the Servicer)
to the Trustee, Servicer and each Rating Agency to the effect that they have
attested to the assertion of an authorized officer of the Servicer that the
Servicer is in compliance with the terms and conditions set forth in Sections
3.1, 3.2, 3.3(l), 3.4, 3.5, 3.6, 3.9, 4.2, 4.3, 4.4 and 4.5 of this Agreement,
as modified or supplemented by the applicable provisions of each Supplement and
such assertion is fairly stated in all material respects. The report required by
this paragraph may be replaced by any independent accountant’s report which
complies with the periodic reporting requirements concerning servicing practices
of Regulation AB (or any successor rule or regulation as may be promulgated by
the Commission), as modified by any “no-action” letter or similar guidance
promulgated by the Commission.”

(b) Section 3.6(b) of the Pooling Agreement is deleted in its entirety and shall
be replaced with the following:

“(b) [RESERVED]”

 

  Second Amendment to Pooling Agreement



--------------------------------------------------------------------------------

2. Binding Effect; Ratification. (a) This Amendment shall become effective, as
of the date first set forth above, (i) upon receipt hereof by each of the
parties hereto of counterparts duly executed and delivered by each of the
parties hereto, and (ii) satisfaction of each of the conditions precedent
described in Section 13.1(b) of the Pooling Agreement, and thereafter shall be
binding on the parties hereto and their respective successors and assigns.

(b) On and after the execution and delivery hereof, this Amendment shall be a
part of the Pooling Agreement and each reference in the Pooling Agreement to
“this Agreement” or “hereof,” “hereunder” or words of like import, and each
reference in any other Transaction Document to the Pooling Agreement shall mean
and be a reference to the Pooling Agreement as amended hereby.

(c) Except as expressly amended hereby, the Pooling Agreement shall remain in
full force and effect and is hereby ratified and confirmed by the parties
hereto.

3. Miscellaneous. (a) THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO ITS
CONFLICT OF LAW PROVISIONS. EACH OF THE PARTIES TO THIS AMENDMENT HEREBY AGREES
TO THE JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK AND ANY APPELLATE COURT HAVING JURISDICTION TO REVIEW THE
JUDGMENTS THEREOF. EACH OF THE PARTIES HEREBY WAIVES ANY OBJECTION BASED ON
FORUM NON CONVENIENS AND ANY OBJECTION TO VENUE OF ANY ACTION INSTITUTED
HEREUNDER IN ANY OF THE AFOREMENTIONED COURTS AND CONSENTS TO THE GRANTING OF
SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY SUCH COURT.

(b) Headings used herein are for convenience of reference only and shall not
affect the meaning of this Amendment.

(c) This Amendment may be executed in any number of counterparts, and by the
parties hereto on separate counterparts, each of which shall be an original and
all of which taken together shall constitute one and the same agreement.

[Signature Page Follows]

 

2   Second Amendment to Pooling Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

WORLD FINANCIAL NETWORK NATIONAL BANK, as Servicer By:  

/s/ Robert P. Armiak

Name:   Robert P. Armiak Title:   Senior Vice President and Treasurer WFN CREDIT
COMPANY, LLC, as Transferor By:  

/s/ Robert P. Armiak

Name:   Robert P. Armiak Title:   Senior Vice President and Treasurer JPMORGAN
CHASE BANK, N.A, not in its individual capacity, but solely as Trustee By:  

/s/ Michael A. Smith

Name:   Michael A. Smith Title:   Vice President

 

S-1   Second Amendment to Pooling Agreement